Citation Nr: 0622954	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-28 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for weakness, joint 
pain, numbness/tingling, and flu-like symptoms, to include as 
due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a dry cough, 
dizziness and asthma-like symptoms, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for depression and high 
irritability, to include as due to an undiagnosed illness.




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

It does not appear that VA has met the statutory and 
regulatory notice provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  The last letter sent to the veteran informing 
him what evidence was needed to substantiate a claim for 
undiagnosed illness based on Persian Gulf service was in 
2002.  38 C.F.R. § 3.317 was amended in 2003 to expand the 
definition of "qualifying chronic disability", and that 
amendment was made retroactively effective March 1, 2002.  
See 68 Fed. Reg. 34539-543 (June 10, 2003).  Considering the 
law has changed, and considering the evolution of notice 
requirements developed in recent caselaw, the RO should 
provide the veteran further notification.

On review of the veteran's records, the Board notes that 
while the veteran has claimed his conditions as due to an 
undiagnosed illness, there is some indication of possible 
diagnoses on the record.  In September 1995, the VA Medical 
Center in Canton, Ohio, raised the possibility that the 
veteran may have chronic obstructive pulmonary disease.  In 
July 2003, the veteran's private physician, Dr. Mikles, 
raised the possibility of an allergic asthma.  The 
suggestions have not been fully explored in the record on 
appeal.  Additionally, the records available from Dr. Mikles 
indicate that he was in the midst of putting the veteran 
through a battery of tests to determine any possible etiology 
of the veteran's claimed disorders.  The results of those 
tests are not of record.  

Furthermore, there are numerous indications in the record 
that the veteran has relevant private medical records which 
have not yet been associated with the file.  At various 
times, the veteran has submitted records from, or mentioned 
treatment from, Drs. Mikles, Davis and Anderson.  The veteran 
also submitted medical evidence to the Board following 
certification of the appeal which purported to show an 
abnormally low white blood cell count.  Complete records from 
these physicians are not present in the file.  In order to 
properly adjudicate these claims, these files must be in the 
record.  

The Board also notes that the veteran underwent a Gulf War 
Registry Program physical examination in February 2002.  The 
results of this exam are not of record.  VA is obligated to 
associate all medical records in its possession to the 
veteran's claims file.  38 C.F.R. § 3.159.  Therefore, the 
Board remands to obtain all of the veteran's medical records 
in VA's possession.  

A medical opinion, based on a completed record, is necessary 
to arrive at a conclusion regarding the veteran's condition 
and whether or not it is due to a diagnosed or undiagnosed 
illness.  The Board is not entitled to rely on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Once the record has been completed, the Board 
will require an opinion to interpret the data.  The Board 
also notes that the veteran had a VA examination in 
association with his claims, and an opinion was then given as 
to his symptomatology.  This examination was based on an 
inadequate medical record.  The Board cannot rely on this 
examination, particularly when dealing with the possibility 
of undiagnosed illness.  In light of the inadequacy of the 
medical examination provided the veteran at the initiation of 
these claims and the numerous outstanding records, a new 
medical examination is in order to supplement the opinion.  

Accordingly, the case is REMANDED for the following action:

1. Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  

As part of this notice, ask the veteran 
to provide the names, addresses, and 
dates of treatment or examination, of all 
health care providers who have treated or 
examined him for his claimed disorders, 
especially Drs. Anderson, Mikles and 
Davis.  

2.  If the veteran provides any necessary 
authorization, the RO should request 
copies of the records of such identified 
private treatment or examinations which 
are not currently of record.  All records 
obtained should be associated with the 
veteran's claims file.  

3.  The RO should request the veteran's 
complete medical records from all 
appropriate VA medical facilities 
(Arizona and Ohio) for all treatment 
received since 1994.  In particular, the 
records pertaining to the veteran's Gulf 
War Registry examination should be 
requested from the Northern Arizona 
Health Care System facility in Prescott, 
Arizona.  



4.  After receiving the veteran's VA and 
private treatment records, to the extent 
available,  schedule him for Persian Gulf 
VA examinations to ascertain the nature 
and etiology of his claims based on 
undiagnosed illness.  The claims folder 
must be made available to and reviewed by 
the examiners.  All necessary tests 
should be conducted and the examiner 
should describe all symptomatology.  

The examiners should note if there is 
objective evidence of any pertinent signs 
and symptoms which may be manifestations 
of undiagnosed illness or a chronic 
multisymptom illness and whether or not 
such signs and symptoms can be attributed 
to known clinical diagnoses.  If the 
signs and symptoms can be verified and 
can be attributed to a known clinical 
diagnosis, the examiners should offer an 
opinion as to each such known clinical 
diagnosis as to whether it is at least as 
likely as not related to the veteran's 
military service, to include due to an 
undiagnosed illness related to Persian 
Gulf War service.  If the examiners find 
that there is no evidence of any claimed 
signs and symptoms, or if there is 
objective evidence of claimed signs and 
symptoms which cannot by history, 
physical examination and laboratory tests 
be attributed to a known diagnosis, they 
should so state. A complete rationale for 
all opinions expressed should be 
provided.  As part of their opinions, the 
examiners should comment on the September 
1995 VA x-ray report suggesting mild 
chronic obstructive pulmonary disease, 
the July 2003 private record suggesting 
allergic asthma and the November 2004 
private record showing a low white blood 
cell count.  

5.  Then, after ensuring the VA 
examination reports or opinions are 
complete and that any actions needed to 
comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, the RO should 
readjudicate the claims.  If such action 
does not resolve a claim, a supplemental 
statement of the case (SSOC) should be 
issued to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


